Citation Nr: 0404958	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including post-traumatic stress disorder (PTSD), 
diabetes mellitus, a neck disorder, a skin disorder, a lymph 
node disorder, lymphoma, a liver disorder, and hypertension.

2.  Whether new and material evidence has been received to 
reopen claims for service connection for disorders of the 
left shoulder, left leg, and head. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions which denied service connection for 
a psychiatric disorder including PTSD, diabetes mellitus, a 
neck disorder, a skin disorder, a lymph node disorder, 
lymphoma, a liver disorder, and hypertension; and which also 
denied applications to reopen claims for service connection 
for a left shoulder condition, a left leg condition, and a 
head condition.  


FINDINGS OF FACT

1.  The veteran's active service did not include service in 
Vietnam, or exposure to combat, herbicides, or radiation. 

2.  There is not an acceptable medical diagnosis of PTSD, nor 
is there credible supporting evidence of a service stressor.  
Other chronic acquired psychiatric disorders, such as anxiety 
and depression, began years after service and were not caused 
by any incident of service.

3.  Current diabetes mellitus, a neck disorder (including 
arthritis), a skin disorder (including lipomas), and 
hypertension began years after service and were not caused by 
any incident of service.

4.  The medical evidence shows the veteran does not have a 
current lymph node disorder, lymphoma, or liver disorder.

5.  Claims for service connection for disorders of the left 
shoulder, left leg, and head were previously denied in an 
April 1986 Board decision.  Evidence received since then is 
cumulative or redundant, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  A psychiatric disorder including PTSD, diabetes mellitus, 
a neck disorder, a skin disorder, a lymph node disorder, 
lymphoma, a liver disorder, and hypertension were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  New and material evidence has not been submitted to 
reopen claims for service connection for disorders of the 
left shoulder, left leg, and head; and the April 1986 Board 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from September 1959 to October 1961.  Records show he had no 
service in Vietnam or combat service, and there is no 
evidence showing he was exposed to herbicides (e.g., Agent 
Orange) or radiation in service.

Service medical records show that the veteran suffered a 
sprain to an unidentified anatomical area in November 1959 
after falling down steps.  In September 1960, he developed a 
painful left heel after jumping and landing on it; no 
relevant findings from X-rays were reported.  He was injured 
in a car accident in late May 1961 after he lost control of a 
vehicle and hit a tree, resulting in a neck sprain; the 
hospitalization lasted 3 days.  Several days later, in June 
1961, he was readmitted to the emergency room when he injured 
his left shoulder while pushing wall lockers; he reported 
that something snapped in his shoulder.  X-rays of the left 
shoulder were negative for any fracture or dislocation.  A 
left knee X-ray was also negative.  The diagnosis was 
strained deltoid muscles of the left shoulder; a medical 
officer wrote in a report that the disability might be 
temporary.  June 1961 records show complaints of knee 
swelling and shoulder pain; those records also indicate that 
the neck sprain from the recent car accident had responded 
beautifully to bed rest and heat.  He was also treated for 
pain in his leg.  In July 1961, he was treated for 
dermatophytosis of the feet.  His separation examination 
later in July 1961 identified no pertinent abnormalities; all 
pertinent systems were found to be normal on clinical 
evaluation.  On the accompanying medical history report, the 
veteran gave a history of having various symptoms such as 
dizziness or fainting spells, frequent trouble sleeping, and 
nervous trouble.  As to this history, he further reported to 
the reviewing examiner that he had syncope on one occasion 
during basic training while standing for a prolonged period, 
occasional mild insomnia, and nervousness in the morning 
manifested by "jumping" and "doing nothing right."  He 
denied ever having had high blood pressure, cramps in his 
legs, liver trouble, any growth, arthritis or rheumatism, 
bone, joint, or other deformity, painful or trick shoulder, 
trick or locked knee, foot trouble, frequent or terrifying 
nightmares, or depression.  

The veteran filed a claim in July 1985, seeking service 
connection for residuals of an auto accident, including a 
head, shoulder, and leg injury.  He maintained that he 
suffered an injury to the head involving his right ear when 
he was hit by an artillery shell in service or from a rocket 
launcher that flew up in his face.  At another point, he 
stated that his ear was "busted" by the firing of a machine 
gun.  He also alleged that the car accident had involved a 
severe head injury, with unconsciousness and a gear shift 
stuck through his leg.  The record shows that the veteran 
requested copies of his service medical records several times 
during the prior adjudication as he did not "remember 
anything about all of that."  On his July 1985 application 
form, he denied having received any post-service medical 
treatment for the conditions.  

In September 1985, the RO denied service connection for left 
shoulder, left leg, and head conditions.  

On appeal, in April 1986, the Board also denied service 
connection for residuals of a head injury, a shoulder injury, 
and a leg injury.  In its decision, the Board noted the in-
service car accident, but that there was no evidence that 
neck pain, left shoulder pain, left knee pain, and headaches 
were more than acute and transitory.

Private treatment records from 1986 show treatment for acute 
left shoulder tendonitis; the veteran indicated that he had 
injured the shoulder 20 years earlier.

In connection with an October 1988 application for Social 
Security Administration (SSA) benefits, the veteran stated 
that he had been nervous in service.

On private medical examination in November 1988 in connection 
with application for SSA benefits, pertinent diagnoses were 
severe anxiety and panic attacks, probably tension headaches 
of unknown etiology, generalized arthralgias with an intact 
musculoskeletal system, and increased blood pressure 
(182/118) with no prior history of increased blood pressure.

On a psychological evaluation from December 1988, the veteran 
claimed he was hurt while on active duty in Germany, but he 
could not recall how.  His wife could only report that the 
service injury had involved a car accident and he had always 
had memory problems.  The veteran also mentioned that he 
arrived in Germany through Vietnam.  The examining 
psychologist indicated that the veteran had a deteriorating 
neurological condition.  The diagnoses were dementia and rule 
out degenerative dementia of the Alzheimer's type.  

Private treatment records from 1988 to 1997 show treatment 
for various conditions, including hypertension, generalized 
arthralgias, tension headaches with dizziness, allergic 
reactions, lumbar back sprain, shoulder pain, leg pain, 
osteoarthritis (including of the back, shoulders, and arms), 
anxiety reaction, depression, insomnia, severe allergic 
dermatitis, epigastric pain, gastritis, and peptic ulcer 
disease.  

A January 1989 SSA evaluation form indicates that the veteran 
had been disabled by a psychiatric condition since September 
1988.

Private treatment records from 1993 and 1995 show treatment 
for arthritis, diabetes, hypertension.  In May 1994, in 
connection with inguinal hernia treatment, he was found to 
have a lipoma (a skin growth) in the right groin area, which 
was removed.

A June 1996 progress note of non-VA treatment reflects the 
veteran's account that his nervousness had worsened since he 
had been in Vietnam.   

Private treatment records from 1998 through 2001 show 
treatment for acute gastritis, nervousness, difficulty 
sleeping and insomnia, anxiety disorder, anxiety reaction, 
longstanding diabetes mellitus and hypertension, chronic 
arthralgias, and osteoarthritis of multiple joints. 

In November 1998, he was treated for poison ivy dermatitis.

In June 1999, he was treated for cellulitis on his neck from 
a tick bite.

In November 2000, the veteran filed an application seeking to 
reopen the claims for service connection for left shoulder, 
left leg, and head disorders.

In May 2001, the National Personnel Records Center informed 
the RO that there was no record of service in the Vietnam 
area for the veteran

In March 2002, the veteran sought treatment for multiple skin 
nodules, including at the base of the neck and on the right 
wrist.  There were numerous other fluctuant nodules on the 
thighs and upper arms.  He presented with a lot of anxiety 
and depression.  There was a history of excision of lipomas 
by a non-VA doctor in 1994.  He had full range of neck 
motion.  Associated progress notes indicate that he denied 
pain, lesions, or swollen lymph nodes.  The veteran 
attributed the nodules to Agent Orange exposure.  He 
underwent excision of the neck lipoma.  

Progress notes from April 2002 indicate that diabetes 
mellitus was diagnosed in the 1980s.  History included 
coronary artery bypass grafting,  He reported psychiatric 
treatment during service.  The veteran also claimed that he 
had sprayed chemicals and loaded Agent Orange into a boxcar 
with a forklift during service; he alleged direct exposure.  
On physical examination in April 2002, the cervical, 
thoracic, and lumbar spines were architecturally normal, and 
his shoulders had no abnormality.

On treatment in July 2002, he reported having had low back 
pain for a long time.  Examination of the lumbosacral spine 
was normal, and the assessment was chronic low back pain most 
likely secondary to degenerative joint disease.  

In connection with excision of a right wrist ganglion in July 
2002, it was noted that there were no palpable lymph nodes in 
the upper extremities.  

On a visit to a VA primary care center in September 2002, the 
veteran reported a medical history of numerous conditions, 
including diabetes mellitus, hypertension, multiple lipomas 
on the body, and degenerative joint disease/arthritis.  
Current assessments included poorly controlled diabetes, well 
controlled hypertension, feeling very depressed, severe 
degenerative joint disease of the shoulder and back, 
complaints of shortness of breath and chest pain, and daytime 
hypersomnolence.  

There were no new findings regarding the lymphatic system in 
October 2002.  On treatment for heart problems in October 
2002, the veteran reported having diabetes for 40 years and 
hypertension for 20 years.  Current problems included 
anxiety.  In accompanying progress notes, his diabetes was 
described as having started 15 to 20 years earlier.  It was 
also noted that he had severe arthritis in the hips, knees, 
and ankles.  During hospitalization, he also mentioned having 
back pain.    

The veteran was referred for VA mental health evaluation in 
December 2002.  He reported having witnessed the deaths of 27 
officers in the explosion of an errant artillery shell while 
he was stationed in Germany on active duty; he also reported 
being hit by the shell.  Although he could not say that this 
particular incident bothered him, he described having had 
depression and anxiety since then.  He reported having had 
passive suicidal thoughts, being forgetful and irritable, and 
having trouble sleeping.  He could not remember specific 
dreams or nightmares, but he would wake up at night in a 
sweat and in anxiety.  He endorsed having a hyperstartle 
response.  Anxiety symptoms consisted of trembling of the 
hands, social withdrawal, insomnia, and irritability; PTSD 
symptoms consisted of nightmares, hypervigilance, exaggerated 
startle, social withdrawal, isolativeness, and irritability; 
psychotic symptoms consisted of seeing things in the past.  
He reported being hospitalized for depression years earlier; 
he did not have any treatment by a mental health care 
specialist; and he denied any past or current psychotherapy.  
Diagnoses were "PTSD provisional diagnosis," anxiety 
disorder not otherwise specified, and depressive disorder not 
otherwise specified.  

In January 2003, he reported an itchy rash involving the legs 
and thighs that had started a week earlier.  The rash was 
also observed on the lower abdomen and on the right arm.  A 
staff doctor noted the need to rule out a drug allergy.  

Additional treatment records from February 2003 show 
diagnoses of probable PTSD and depressive disorder per 
history.  

In March 2003, he described having had idiopathic dermatitis 
since service, with blisters on his feet intermittently; he 
also reported numbness and burning sensation of the feet.  
The assessment was diabetes mellitus neuropathy.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Identified 
pertinent medical records have been obtained to the extent 
possible.  VA medical examinations are not necessary to 
decide the claims.  The Board finds that the VA has complied 
with the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

1.  Claims for service connection

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases (such as arthritis, diabetes, cancer, a 
psychosis, cirrhosis of the liver, and hypertension) which 
are manifest to a compensable degree within the year after 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

With regard to a psychiatric disorder other than PTSD, 
service medical records from the veteran's 1959-1961 active 
duty do not show an acquired psychiatric disorder.  A chronic 
acquired psychiatric disorder (such as anxiety and 
depression) was first shown many years after active duty, and 
it has not been medically linked to service.  The evidence 
shows such condition began after service and may not be 
service-connected.  

With regard to the particular psychiatric disorder of PTSD, 
regulation provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Although some recent medical records 
refer to possible PTSD, there has been no diagnosis under the 
standards of DSM-IV.  Moreover, there is no evidence of a 
service stressor.  The veteran served during peacetime and 
had no combat service.  He has provided no independent 
evidence of a service stressor, nor has he provided 
sufficient details to permit the VA to attempt stressor 
verification through the service department.  See 38 C.F.R. 
§ 3.159(c)(2)(i).  In the absence of these elements, service 
connection for PTSD is not in order.

With regard to diabetes mellitus, the medical evidence shows 
this conditon began many years after service.  The medical 
evidence does not link it to service.  As the veteran did not 
have Vietnam service, the lifelong presumption of service 
connection for diabetes, based on herbicide (e.g., Agent 
Orange) exposure, does not apply.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  There is no credible 
evidence to show actual herbicide exposure in service.  The 
evidence shows that diabetes is unrelated to service and it 
may not be service-connected.

With regard to a neck disorder, the record shows that the 
veteran sustained a neck sprain in a car accident in service.  
However, the service records show such condition was acute 
and transitory and resolved without residual disability.  A 
current neck disorder, including arthritis, is not shown for 
many years after service, and the medical evidence does not 
link it to service.  The evidence establishes that the 
veteran's current neck problem is unrelated to service and it 
may not be service-connected.

With regard to a skin disorder, the evidence shows that the 
veteran was treated in service for dermatophytosis of the 
feet (i.e., a fungal infection, commonly referred to as 
athlete's feet) on one occasion, and such was not noted at 
the service separation examination.  Such fungal skin 
condition is not currently shown, and thus may not be 
service-connected.  Other skin conditions, such as lipomas, 
are first shown many years after service, and the medical 
evidence does not link such condtions to service.  Thus 
service connection for a skin disorder is not warranted.

With regard to a claimed lymph node disorder, lymphoma, and a 
liver disorder, the evidence does not show that any of these 
conditions were noted during the veteran's active service.  
Recent medical records indicate that there are no palpable 
lymph nodes or other problems involving the lymph nodes.  The 
veteran has been treated for a lipoma (a skin growth), but 
not for lymphoma.  He claims he has lymphoma from radiation 
exposure in service.  Radiation exposure in service is not 
shown.  More importantly, the medical evidence shows he does 
not have lymphoma.  Also the medical evidence shows no liver 
disorder since service.  One of the requirements for service 
connection is competent medical evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the medical evidence shows the veteran does not 
have these claimed conditions, service connnection may not be 
granted.

With regard to hypertension, the veteran's service medical 
records reflect normal blood pressure.  Hypertension is first 
shown many years after service, and the medical evidence does 
not suggest it is related to service.  This condition began 
years after service and may not be service-connected.

The preponderance of the evidence is against all of these 
claims for service connection.  Thus the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Application to reopen claims for service connection 

Claims for service connection for disorders of the left 
shoulder, left leg, and head were previously denied in an 
April 1986 Board decision.  This Board decision is considered 
final, although the claims may be reopened if new and 
material evidence has been submitted since the Board's 
decision; and if the claims are so reopened, then they will 
be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case, which was filed in September 1996.  See 66 Fed. Reg. 
45,620, 45,630 (2001); 38 C.F.R. § 3.156(a) (2003).]

At the time of the Board's 1986 decision, the evidence 
included the veteran's statements, his service medical 
records, and post-service medical records.  The Board 
considered the in-service symptoms, and the Board determined 
that the problems in service were acute and transitory.

Evidence submitted since the Board decisions includes more 
medical evidence of post-service treatment (beginning years 
after service) for the various conditions, as well as more 
statements from the veteran.  Such evidence is cumulative or 
redundant of previously considered evidence, and thus is not 
new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  Moreover, the additional medical evidence does not 
link any current conditions of the left shoulder, left leg, 
and head with the veteran's military service, and thus is not 
material evidence.  The additional medical evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  The veteran's statements 
which assert service causation are not material evidence 
since he is a layman and thus has no competence to give a 
medical opinion on diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that since the prior Board decision, new and 
material evidence has not been submitted to reopen previously 
denied claims for service connection for disorders of the 
left shoulder, left leg, or head, and thus the prior Board 
decision remains final.


ORDER

Service connection for a psychiatric disorder including PTSD, 
diabetes mellitus, a neck disorder, a skin disorder, a lymph 
node disorder, lymphoma, a liver disorder, and hypertension 
is denied.

The application to reopen claims for service connection for 
disorders of the left shoulder, left leg, and head is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



